DETAILED ACTION
This non-final office action is responsive to application 16/038,433 with RCE 12/28/21 and amended claims as filed on 11/19/2021 in which claim status is:
Amended Claims: 1, 7, 10-11, 14-15 and 17-20
Cancelled Claims: 5-6, 9
Claims 1-4, 7-8 and 10-20 are currently pending and under examination, of which claims 1 and 17-18 are independent claims. Claim 18 is the broadest claim, no claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 10/27/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant’s remarks dated 11/19/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given in light of present claim status and new art is identified. A detailed rejection under 35 U.S.C. 103 follows.
Applicant’s amendments to independent claims and remarks addressing subject matter eligibility under 35 U.S.C. 101 of claims 1-4 and 6-20 are considered persuasive. Accordingly, the rejection is withdrawn.

Claim Objections
Claim 10 is objected to for the following informality: Amendment to claim 10 includes a reference to “[p. 0089]” in limitation of obtaining (second down).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Chapuis et al., “Finding Maximum Cliques on the D-Wave Quantum Annealer” hereinafter Chapuis (arXiv: 1801.08649v3), in view of 
Lao et al., “Mapping of Lattice Surgery-based Quantum Circuits on Surface Code Architectures” hereinafter Lao (arXiv: 1805.11127v1), in view of 
Neukart et al., US Patent 10,733,877B2 hereinafter Neukart.
With respect to claim 1, Chapuis teaches: 
A computer implemented method {Chapuis [P.2 ¶4] “methods for dealing with graphs” implemented over D-wave quantum computing platform, termed Chimera graph} comprising: 
receiving, at a quantum formulation solver, i) data representing a computational task to be performed {Chapuis [P.4-5 Sect3.1.2-3.2] “D-Wave solvers… QUBO formulation” where task data is x input of Eq.2, use case}; 
identifying one or more available quantum computing resources, wherein each quantum computing resource accepts data inputs in respective formulations {Chapuis [P.4] Fig 1 hardware graph with [P.4] “minor embedding of the graph… which maps a logical variable into one or several physical qubits” mapping is identifying resource/qubit with formulated representation of input. Additionally, see qubit chains Fig 3}; 
selecting, based on properties of the one or more available quantum computing resources, one of the available quantum computing resources {Chapuis [P.4] Fig 1 hardware graph includes per [P.4-5 Sect3.1.1] “number of available qubits… more than 1000 qubits are available” teaches availability of qubits/resource with property being number thereof. Further, selection may be with regard to the partitioning of the graph by coresets or graph size (subgraph), see [P.6-9 Sect 3.3.1 - 3.3.3]}; 
deriving, by the quantum formulation solver, a formulation of the data representing the computational task that is formulated for the selected available quantum computing resource {Chapuis [P.4-5 Sect3.1.2-3.2] formulations and solvers expressly disclosed with quantum resources being D-Wave hardware graph [P.4] Fig 1. Data representing a task may be an input x}, the deriving comprising: 
obtaining, from a quantum device formulation requirements database, data indicating formulations accepted by the selected available quantum computing resource {Chapuis “formulations” being QUBO/Ising [P.4-5 Sect3.1.2-3.2]. The data may be represented by input variable e.g., x of Eq.2 formulation. Additionally, database is disclosed [P.2 Sect.2] and introduction recites computers storing quantum information and input types QUBO/Ising [P.1]}; 
obtaining, from a quantum algorithm and formulations database, data representing algorithms for solving the computational task {Chapuis [P.7,10] discloses a plurality of “algorithms” which evaluate graph/subgraph as pertains to D-Wave’s chimera hardware graph [P.4] Fig 1. Further, solvers are described [P.5 Sect3.1.2]. Additionally, database is disclosed [P.2 Sect.2] and introduction recites computers storing quantum information and input types QUBO/Ising [P.1]}; and 
selecting, by a formulation selector, a formulation of the data representing the computational task based on i) the data indicating formulations accepted by the selected available quantum computing resource and ii) the data representing algorithms for solving the computational task; {Chapuis [P.5-6 Sect3.1.2-3.2] discloses plurality solvers with formulations (solvers: QBsolv, Sapi, QSage; and formulations: QUBO, Ising). The selection is a functionality allowing user submission of problems with the tool, e.g., API allowing for “solver calls” Figs 6/8 [P.17,20], and may entail computation of a cost function on graph partition Eq.5 per [P.7]. Quantum computing resources are defined over the D-wave chimera hardware graph Fig 1, and algorithms for graph or subgraph modification are e.g. [P.10] Alg.2. Available quantum computing resources are per [P.4-5 Sect3.1.1] “number of available qubits” for the problem input (data)}
generating, at the quantum formulation solver, output data including data representing a solution to the computational task {Chapuis [P.5 Sect3.1.2] “D-wave solvers… post-processing steps, and format the output” comprising “generated subgraphs” [P.11 ¶4], [P.17 ¶1] and/or where [P.12 ¶2] “the post-processing step alone might be able to find a good solution”}; and 
Chapuis further discloses [P.13 ¶2] “requiring re-routing” wrt DW QUBO formulations.
However, Chapuis does not prima facie detail the routing.
Lao teaches:
routing, by the quantum formulation solver, i) the formulation of the data representing the computational task to the selected available quantum computing resource to obtain data representing a solution to the computational task {Lao [P.7] Alg.1 Quantum Routing Algorithm where placement of qubits is introduced [Sect.4-4.2] quantum circuit mapping and routing qubits, the “placement problem is formulated as a quadratic assignment” Eqs. 5-8 and further comprising minimization function formulated by Eqs. 1-3. The quantum resource is with regard to the gates such as {H, S, T, CNOT} which may be a set or sequence per [P.2 Sect.2 ¶1] as is illustrated per Figs 8, 10-11. A task is with regard to the operation instruction to evaluate the use case, see experimental results [Sect.6], [Appendix C]}; 
	Lao is directed to quantum circuit mapping thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the routing of Lao for the routing suggested by Chapuis being motivated by latency minimization/speedup (Lao [P.5 Sect4.1]), (Chapuis [P.15 Sect4.3.3]).
However, Lao and Chapuis does not disclose actions based on the output
Neukart teaches: 
receiving, at a broker, the output data and generating one or more actions to be taken based on the output data {Neukart [Col6 Lines5-30] discloses received data from traffic optimization system and generated route selection for vehicle routing task, the problem is based on QUBO formulation per [Col7 Lines55-67], [Col14 Line58]}.
	Neukart is directed to quantum formulations with QUBO thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the traffic optimization problem of Neukart according to the known techniques of Chapuis and Lao because known work in one field of endeavor may prompt variations of it in either the same field or a different one based on design incentives or market forces. In this case, traffic optimization is a problem domain addressing a need for traffic optimization (Neukart [Col1 Lines33-39]). It is among many others across the art to include airport runway scheduling, mars lander task, battery state evaluation and more. Rather, the use case of Neukart’s traffic optimization is specifically pointed to in the applicant’s remarks (Remarks, 11/19/21 [P.11 of 15 ¶2]). 

With respect to claim 2, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, wherein 
	the formulation of the data representing the computational task comprises an Ising spin formulation, quadratic unconstrained binary optimization formulation, polynomial unconstrained binary optimization formulation, p-spin formulation, or a quantum logic gate formulation {Chapuis formulation comprises [P.5] “Ising formulation… QUBO formulation” QUBO is quadratic unconstrained binary optimization}.

With respect to claim 3, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, wherein 
	the computational task comprises an optimization task, simulation task, machine learning task, arithmetic task, database search task or data compression task {Chapuis [P.16] Fig 5 illustrates simulated annealing is simulation task, optimization problem is replete and may include graph splitting routine [P.16-17]}.

With respect to claim 4, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, wherein 
	types of quantum computing resources comprise (i) quantum gate computers, (ii) quantum annealers, or (iii) quantum simulators {Chapuis discloses (ii) [P.14 Sect4.3] “quantum annealer”. Additionally, see quantum gates of Lao [P.2 Sect.2]}.

Claim 5 (Cancelled).
Claim 6 (Cancelled).

With respect to claim 7, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, wherein selecting one of the available quantum computing resources comprises: 
	determining properties of the one or more available quantum computing resources, wherein the properties comprise (i) computational times associated with solutions generated by the identified one or more available quantum computing resources, (ii) computational costs associated with solutions generated by the identified one or more available quantum computing resources, or (iii) approximate qualities of solutions generated by the identified one or more available quantum computing resources; and selecting an available quantum computing resource based on the determined properties {Chapuis discloses (ii) computational cost is Eq.5 [P.7] cost of partitioning the hardware graph which identifies its respective resource}.

With respect to claim 8, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, wherein 
	the data representing the computational task to be performed is independent of a formulation or particular quantum computing resource {Chapuis “independent set problem” [P.6 ¶2] evaluates graph of arbitrary size, [P.5 Sect3.1.2] “QSage… minimize any function operating on a binary string of arbitrary size”}.

Claim 9 (Cancelled).

With respect to claim 12, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, further comprising 
	optimizing, by a formulation optimizer, the derived formulation of the data representing the computational task {Chapuis optimization is minimization/maximization of QUBO formulation, see per [P.4-5 Sect3.2]}.

With respect to claim 13, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, wherein 
	generating output data including data representing a solution to the computational task comprises converting, by a solution conversion module, the data representing the solution to the computational task {Chapuis [P.5 Sect3.1.2] “format the output” e.g., by applying post-processing heuristic to the solution [P.12 ¶3-5]}.

With respect to claim 17, the rejection of claim 1 is incorporated. The difference in scope being a system comprising computers and storage devices with executable instructions to perform the operations which mirror the method of claim 1. Chapuis discloses [P.1 Sect.1 ¶1] “quantum computers” as well as classical computers and “CPU” [P.15 ¶2]. Algorithms are provided conveying executable instruction [P.7,10] and routine computer elements are fairly suggested throughout, [P.1 Sect.1 ¶1], [P.2 Last¶]. The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 18, Chapuis teaches: 
A computer implemented method {Chapuis [P.2 ¶4] “methods for dealing with graphs” implemented over D-wave quantum computing platform, termed Chimera graph } comprising: 
receiving, at a quantum formulation solver, a formulation of data representing a computational task to be performed, wherein the formulation of the data representing the computational task to be performed is formulated for a particular type of quantum computing resource {Chapuis [P.4-5 Sect3.1.2-3.2] “D-Wave solvers… QUBO formulation” where input x of Eq.2 is task data, use case. A particular type of quantum resource is “physical qubits” [P.4 Sect3.1.1 ¶2]}; 
automatically determining that the particular type of quantum computing resource is not available {Chapuis [P.4] Fig 1 hardware graph includes [P.4-5 Sect3.1.1] “number of available qubits… more than 1000 qubits are available” teaches availability of qubits/resource. Further, determination may be with regard to cost function of graph partitioning Eq. 5 [P.7 Sect3.3.2], this may be evaluated over coresets or graph size (subgraph), see [P.6-9 Sect 3.3.1 - 3.3.3]. Once again, the graph is a type of hardware graph}; 
automatically deriving, by the quantum formulation solver, a formulation of the data representing the computational task that is formulated for a different type of quantum computing resource {Chapuis [P.4-5 Sect3.1.2-3.2] formulations and solvers expressly disclosed (Qubo/Ising) with quantum resources being D-Wave hardware graph [P.4] Fig 1. Different types of resources/qubits are per Fig 3 [P.13 ¶2] “the physical qubits constituting the chains have different values” as hardware graph decomposes into subgraphs represented by differing qubit chain lengths which renders different compute resource}; 
generating, at the quantum formulation solver, output data including data representing a solution to the computational task {Chapuis [P.5 Sect3.1.2] “D-wave solvers… post-processing steps, and format the output” comprising “generated subgraphs” [P.11 ¶4], [P.17 ¶1] and/or where [P.12 ¶2] “the post-processing step alone might be able to find a good solution”}; and 
Chapuis further discloses [P.13 ¶2] “requiring re-routing” wrt DW QUBO formulations.
However, Chapuis does not prima facie detail the routing.
Lao teaches:
routing, by the quantum formulation solver, the derived formulation of the data representing the computational task to a quantum computing resource of the different type to obtain data representing a solution to the computational task, wherein the quantum computing resource of the different type performs a quantum algorithm on the derived formulation to perform the computational task; {Lao [P.7] Alg.1 Quantum Routing Algorithm where placement of qubits is introduced [Sect.4-4.2] quantum circuit mapping and routing qubits, the “placement problem is formulated as a quadratic assignment” Eqs. 5-8 and further comprising minimization function formulated by Eqs. 1-3. The quantum resource having different types is with regard to the gates such as {H, S, T, CNOT} which may be a set or sequence per [P.2 Sect.2 ¶1] includes “two types of qubits” as is illustrated per Figs 8, 10-11. A task is with regard to the operation instruction which evaluates the use case, see experimental results [Sect.6], [Appendix C]}
However, Lao and Chapuis does not disclose actions based on the output
Neukart teaches: 
generating one or more actions to be taken based on the output data {Neukart discloses per [Col6 Lines5-30] discloses received data from traffic optimization system and generated route selection for vehicle routing task, the problem is based on QUBO formulation [Col7 Lines55-67], [Col14 Line58]}.
	Neukart is directed to quantum formulations with QUBO thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the traffic optimization problem of Neukart according to the known techniques of Chapuis and Lao because known work in one field of endeavor may prompt variations of it in either the same field or a different one based on design incentives or market forces. In this case, traffic optimization is a problem domain addressing a need for traffic optimization (Neukart [Col1 Lines33-39]). It is among many others across the art to include airport runway scheduling, mars lander task, battery state evaluation and more. Rather, the use case of Neukart’s traffic optimization is specifically pointed to in the applicant’s remarks (Remarks, 11/19/21 [P.11 of 15 ¶2]). 

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis, Lao and Neukart in view of 
Otterbach et al., “Unsupervised Machine Learning on a Hybrid Quantum Computer” hereinafter Otterbach (arXiv: 1712.05771v1) and further in view of
LaRose, Ryan “Overview and Comparison of Gate Level Quantum Software Packages” hereinafter LaRose (arXiv: 1807.02500v1).
With respect to claim 10, the combination of Chapuis, Lao and Neukart teaches the method of claim 1. Otterbach teaches wherein the data representing the computational task to be performed is formulated for a particular quantum computing resource, and wherein deriving a formulation of the data representing the computational task that is formulated for the selected available quantum computing resource comprises: 
obtaining, from a quantum device formulation requirements database, data indicating accepted formulation types for the selected available quantum computing resource {Otterbach discloses formulation types corresponding to MaxCut with weighted edges of graph per [P.2 Eqs.1-2] 

    PNG
    media_image1.png
    163
    1172
    media_image1.png
    Greyscale
 the quantum resources and classical computer are illustrated Fig 1-3 with Hadamard gates. Note also [Supp. P.1-2] Eq.S1-S2 and Algorithm for MaxCut bi-clustering 
    PNG
    media_image2.png
    239
    681
    media_image2.png
    Greyscale
 which is found in the instant specification [0037]}; 
determining whether the formulation type of the data representing the computational task to be performed is included in the accepted formulation types or not {Otterbach discloses heuristic/rule which is the determination, see Eq.3 [P.2] and Eq.6 [P.3]}; 
in response to determining that the formulation type of the data representing the computational task to be performed is not included in the accepted formulation types, selecting, by a formulation selector, a new formulation of the data representing the computational task based on the obtained data representing accepted formulation types and algorithms {Otterbach discloses updates being rule based, see [P.3 Eq.6], [P.S6 ¶1] and Alg.1 update including GP gaussian prior distribution and theta where theta comprises sampling and new observations per [P.S5-6]}.
	Otterbach is directed to quantum-classical machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the techniques of Otterbach in combination for the motivation “to find the (approximately) optimal bit-string for a weighted MaxCut instance” (Otterbach [P.2 Last¶]).
LaRose teaches: 
obtaining, from a quantum algorithm and formulations database, data representing algorithms that when executed on data inputs with formulations of the accepted formulation types, solve the computational task {LaRose [P.6 ¶1] “ACQUA library (Algorithms and Circuits for Quantum Applications)” library is a database of algorithms with respective formulations, see #import functions in code throughout, e.g. [P.4] “import pyquil.gates as gates” Fig 1}; 
	LaRose is directed to quantum computing platforms thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to import algorithms from a library as disclosed by LaRose in combination as obvious to try from among finite identified solutions for obtaining quantum algorithms, see Fig 1. Further, this provides the benefit of developer tools for compiling quantum-classical systems (LaRose [P.10 Sect.C ¶1]).

With respect to claim 11, the combination of Chapuis, Lao, Neukart, Otterbach and LaRose teaches the method of claim 10, further comprising, 
	in response to determining that the formulation type of the data representing the computational task to be performed is included in the accepted formulation types, adjusting the formulation of the data representing the computational task based on the obtained data representing accepted algorithms {Otterbach discloses iteratively optimizing by Eqs.3-5 [P.2] evolving cost over pair/tuple representations. See also [P.S6] “adjust the update rule… controlling the explore-exploit behavior of the optimizer”}.

Claim 19 is rejected for the same rationale as claim 10. 
Claim 20 is rejected for the same rationale as claim 11. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis, Lao and Neukart in view of  
Corcoles-Gonzalez et al., US PG Pub No 20190378025A1 hereinafter CG, as evidenced by US Provisional 62/684,149 (see PTO-892, attached as NPL).
With respect to claim 14, the combination of Chapuis, Lao and Neukart teaches the method of claim 1, further comprising: 
	receiving, at a machine learning module, the data representing a computational task to be performed {Neukart [Col1 Lines46-52] “machine learning to predict traffic” which takes input/receives traffic data per [Col5 Line54 – Col6 Line5], [Col7 Lines36-38]}; 
	Neukart further teaches [Col8 Line3] “Training a classifier”
CG teaches:
processing the received data using a classical machine learning model to determine which of one or more quantum computing resources to route the data representing the computational task to, wherein the machine learning model has been configured through training to route received data representing computational tasks to be performed in a system including at least two quantum computing resources {CG discloses training phase [0079-91] which includes generating gates (quantum resources). The gates are layer-wise Hadamard Figs 2-4 which are mapped by quantum feature map circuit described [0058] so as to [0024] “use quantum state space as the feature space to still obtain a quantum advantage”. Routing is a non-linear mapping between spaces by kernel estimation}; 
providing, to the quantum formulation solver, data representing the determined quantum computing resource and the data representing the computational task {CG discloses [0091-0102] classification phase where classifying based on the prior training is solving with the provided data to include quantum resources/gates, so as to configures quantum hardware using kernel estimation}.
	CG is directed to quantum-classical machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the techniques of CG in combination for the motivation of “quantum advantage… implements a map based on circuits that is difficult to simulate classically” (CG [0055]).

With respect to claim 15, the combination of Chapuis, Lao, Neukart and CG teaches the method of claim 14, wherein  
	deriving a formulation of the data representing the computational task that is formulated for the selected available quantum computing resource comprises deriving a formulation of the data representing the computational task that is formulated for the determined quantum computing resource {Chapuis “QUBO formulation” derived with Eqs. [P.5-6] determines quantum computing resource by D-Wave Chimera graph Fig 1 which may be selected by partitioning into subgraph}; and 
Lao teaches:
routing the formulation of the data representing the computational task to the quantum computing resource comprises routing the formulation of the data representing the computational task to the determined quantum computing resource {Lao [P.7] Alg.1 Quantum Routing Algorithm where placement of qubits is introduced [Sect.4-4.2] quantum circuit mapping and routing qubits, the “placement problem is formulated as a quadratic assignment” Eqs. 5-8 and further comprising minimization function formulated by Eqs. 1-3. The quantum resource is with regard to the gates such as {H, S, T, CNOT} which may be a set or sequence per [P.2 Sect.2 ¶1] as is illustrated per Figs 8, 10-11. A task is with regard to the operation instruction to evaluate the use case, see experimental results [Sect.6], [Appendix C]}. The motivation for combination is as in claim 1, applied equally.

With respect to claim 16, the combination of Chapuis, Lao, Neukart and CG teaches the method of claim 14, wherein  
	the received data is independent of a formulation or particular quantum computing resource {Chapuis discloses [P.6 ¶2] “independent set problem” which evaluates hardware graph, [P.5 Sect3.1.2] “QSage… minimize any function operating on a binary string of arbitrary size”}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Abbott et al., “A Hybrid Quantum-Classical Paradigm to Mitigate Embedding Costs in Quantum Annealing” discloses dynamically weighted independent set, QUBO and chimera, see [P.7 Eq.3], [P.14 Eq.5] 
    PNG
    media_image3.png
    132
    1638
    media_image3.png
    Greyscale

Ushijima-Mwesigwa et al., “Graph Partitioning using Quantum Annealing on the D-Wave System” QUBO formulation and clustering with edge cuts.
Tran et al., “A Hybrid Quantum-Classical Approach to Solving Scheduling Problems” discloses tree search and tasks: airport runway scheduling, mars rover, graph coloring.
Biswas et al., “A NASA perspective on quantum computing: Opportunities and challenges” Fig 5 clear illustration of the transformation scheme of problem to qubo to hardware.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124